                         Case 1:18-cv-02690-JMF Document 35 Filed 01/03/19 Page 1 of 3

                                                                                                                              F RANK          J.
                                                                                                                                          LARO CCA 10
LAROCCA HORN IK ROSEN                                                                                                         JO NATH A N l. HORNI K

GREENBERG   BLAHA LLP        &                                                                                                LAWREN C E S. RO SEN
                                                                                                                              ROSE GREENBERG ,,
                                                                                                                              ER I C PETER BLAHA
                                                                                                                              AMY D. CARLIN .
                             COUN SELORS AT LAW
                                                                                                                              PATRI C K T. MCPARTLAND ,
                                                                                                                              DAV I D N. KlTTREDG E ,,
TH E TRUMP BUILDI NG                                                                         1-ll l" LI IO U) COMMON S        FLO RE NCE           J:t
                                                                                                                                              GOFFM AN"'
                                                                                                      83 SOUT I I STIil ET    j A RED E. BLUMETTI
40   WA I I STRF I-T                                                                                      31\D 1- 1001\       S II ERRY H AM I LT ON
32ND FLOOR                                                                                    FIIEF I 10 1 D. NJ 07728        S EAN EDWA RD S•
                                                                                                         732-409- I 144
N   [IV   YORK. NY 10005
                                                                                                  732-409-0350 F,\ X
2 12- 530- 482 3                                                                                                               Nrw YORK l~A ll ONtY
                                                                                                                             .:i.
                                                                                                                             1 N1w j11t,1rB ,,1t ON1Y
2 12-530-48 15 I i\X                                                                                                         ◊      01 COlJN\J'l Al I0 llN l" Y\
                                                                                                                             "      C11n11 HI) M AI IUM 0N l 1\I L,,w ATHJltNI 't
II I RG II.Gn\                                                                                                               •      11 RACl IC I NG A~ AN LL C




              DIRECT DIAL: 212 .530.4822
              EMAIL: LROSEN@LHRGB.C OM

                                                                               January 3, 2019
              VIAECF
              Honorable Jesse M. Furman
              United States District Court
              Southern District of New York
              40 Centre Street, Room 2202
              New York, New York 10007

                       Re:      Jessica Denson v. Donald J. Trump for President, Inc.
                                Docket No. 18-cv-2690 (JMF)

              Dear Judge Furman:

                     We represent defendant Donald J. Trump for President, Inc. (the "Campaign") in the
             above-captioned action, and write in response to plaintiffs December 24, 2018 letter requesting
             that Your Honor abstain from considering the Campaign's motion to confirm the arbitral awards
             that were duly issued by Judge L. Paul Kehoe in its favor. Simply stated, there is neither a legal
                                                                                             1
             nor factual basis for this Court to abstain from hearing the Campaign's motion.

                     By way of brief background, plaintiff commenced this lawsuit in March 2018 seeking a
             declaratory judgment that the agreement (the "Agreement") she had signed at the outset of her
             employment with the Campaign was void and unenforceable. Plaintiff filed her lawsuit following
             the Campaign's commencement against her of an arbitration (the "Arbitration") in which the
             Campaign had asserted that she had breached the confidentiality and non-disparagement
             provisions of the Agreement. In response to the Campaign's motion to compel arbitration of her

              1
               Plaintiff tellingly fails to cite to an applicable "abstention" doctrine or provide any other lega l authority to support
             her extraordinary request for abstention . The on ly abstention doctrine that even remotely app li es is the Colorado
             River doctrine, which weighs against abstention . Specifically, this Cou1t initially had jurisdiction over plaintiffs
             challenges to the validity and enforceabi lity of the parties' written agreement (as well as the arbitrator' s jurisdiction
             thereunder), and any re-hash of these issues by plaintiff are governed by this Cowt ' s prior orders and the Federal
             Arbitration Act. As such, plaintiff cannot satisfy the requisite factors under Colorado River, even if it applied. See
             Colorado River Water Conservation Dist. v. US. , 424 U.S. 800, 96 S.Ct. 1236 (1976).
            Case 1:18-cv-02690-JMF Document 35 Filed 01/03/19 Page 2 of 3



    claim, Your Honor expressly held-based on Supreme Court precedent in Buckeye Check
    Cashing, Inc. v. Cardegna- that plaintiff must arbitrate her claim because issues regarding the
    validity and enforceability of the Agreement, including issues of arbitrability, were reserved for
    Judge Kehoe, the AAA arbitrator. See ECF Doc. No. 23. Plaintiffs subsequent motion for
    reconsideration was denied by Your Honor sua sponte. See ECF Doc. No. 28.

            Plaintiff, however, still refused to formally appear in the Arbitration. The AAA-which
    does not entertain applications for default awards-nevertheless continued to provide plaintiff with
    written notice of (and an opportunity to be heard in) each and every step of the Arbitration, which
    was pending for approximately one year. In the Arbitration, Judge Kehoe found, among other
    things, that the Agreement was valid and enforceable. See ECF Doc. No. 30, Exh. D-E.

        In response to Judge Kehoe's findings and initial arbitral award, plaintiff filed a TRO
application in state court that sought to stay the Arbitration and vacate the award on the grounds
that Judge Kehoe exceeded his authority by ruling on the "validity and enforceability" of the
Agreement, i.e., the very same authority that Your Honor already ruled was solely within Judge
Kehoe's arbitral jurisdiction. Thus, by asking this Court to abstain from ruling on the Campaign's
motion, and by filing an application in state court hoping to obtain a different ruling, plaintiff is
impermissibly making an end-run around Your Honor's prior orders and appears to herself be
engaged in blatant forum-shopping. 2

        Under the Agreement, the Campaign is permitted to obtain from this Court a judgment
upon the arbitral awards issued by the AAA. See ECF Doc. No. 30, Exh. A, 18(b). Your Honor
has already specifically ruled on Judge Kehoe's authority to determine whether the Agreement
was valid and enforceable (whereas the state court action deals with separate claims, i.e., plaintiffs
employment claims against the Campaign). Moreover, there is a pending action before Your
Honor which- to the extent the docket was previously administratively closed-was re-opened
by plaintiff when she made two subsequent applications following the issuance of Your Honor's
August 30, 2018 decision and order. 3 See ECF Doc. No. 25-28.

        It is thus this Court that is the appropriate forum to hear the Campaign's motion to confirm
the arbitral awards. For these reasons, it is respectfully requested that Your Honor deny plaintiffs
abstention application in its entirety.




2 In her December 24, 2018 letter to this Court, plai I also curiously states that she intends to file an arbitration that
will challenge the validity and enforceability ofth   greement. In doing so, however, plaintiff unwittingly concedes,
as correct, Your Honor's prior ruling that any issue as to the validity and enforceability of the Agreement is itself an
arbitrable controversy. As such, rather than filing a motion in state court, plaintiff should have filed her challenge
with the AAA and Judge Kehoe in the context of the Arbitration.

3 On this point, plaintiffs assertion that the Campaign should be barred from bringing this motion under the instant
docket because of a prior administrative dismissal is disingenuous. We note, moreover, that we contacted this Comt
on November 30, 2018 prior to filing the Campaign ' s motion and were instructed to do so under this docket.

                                                            2
      Case 1:18-cv-02690-JMF Document 35 Filed 01/03/19 Page 3 of 3



cc:   David K. Bowles, Esq. (via email and ECF)
      Maury Josephson, Esq. (via email and ECF)




                                           3
